343 S.W.3d 773 (2011)
Gary W. PACKHAM, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72442.
Missouri Court of Appeals, Western District.
August 2, 2011.
Margaret Mueller Johnston, Columbia, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
*774 Division Four:. LISA WHITE HARDWICK, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.

ORDER
PER CURIAM:
Gary Packham appeals the motion court's denial of his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. We affirm. Rule 84.16(b).